DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0318490 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image1.png
    176
    406
    media_image1.png
    Greyscale

10 aryl group (naphthyl), and R8 = hydrogen of Chemical Formula 1 as defined by the Applicant.  Kim et al. discloses the following organic electroluminescent (EL) device (i.e., light-emitting device):

    PNG
    media_image2.png
    238
    191
    media_image2.png
    Greyscale

(Fig. 1) comprising anode (110), organic layer (150), and cathode (190).  The organic layer comprises the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0083], [0269]-[0271]); its inventive compounds comprise the light-emitting layer and/or electron-transporting layer ([0085]-[0086]).  Notice that the light-emitting layer is inherently a hole/electron-transporting and charge-generating layer as it is the place of charge separation (and electron-hole recombination); the light-emitting layer can be divided into three sublayers (the “first stack” would comprise the layers including the anode and the light-emitting sublayer closest to it, while the “second stack” would comprise the layers include the cathode and the light-emitting sublayer closest to it; the middle light-emitting sublayer can be defined as the “charge generation layer”).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0318490 A1).
	Kim et al. discloses another embodiment:

    PNG
    media_image3.png
    238
    569
    media_image3.png
    Greyscale

(compound 37, page 22).  Kim et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image4.png
    212
    371
    media_image4.png
    Greyscale

(page 14) where R1a-e = hydrogen or aryl group ([0052], [0074]).  However, Kim et al. does not explicitly disclose an embodiment that fully recited on the recited formulae.  Nevertheless, it would have been obvious to modify compound 37 as disclosed by Kim et al. such that R1-4 = hydrogen, R5-6 = bonded to each other to form an unsubstituted aromatic hydrocarbon ring (benzene), R7 = unsubstituted C10 aryl group (naphthyl), R8 = hydrogen, and R9 = -(L2)-(Z2) (with L2 = unsubstituted C7 heteroarylene group and Z2 = unsubstituted C10 aryl group (naphthyl)) of Chemical Formula 2 as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves change in position of the substituted phenyl group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
8.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Kim et al. (US 2015/0318490 A1), which discloses compounds of the following form:

    PNG
    media_image5.png
    175
    401
    media_image5.png
    Greyscale

([0028]); an embodiment is disclosed:

    PNG
    media_image1.png
    176
    406
    media_image1.png
    Greyscale

(page 18).  However, it is the position of the Office that neither Kim et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups attached to the condensed heterocyclic compound of Chemical Formula 1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786